Citation Nr: 0918843	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-17 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for blindness, left eye, 
right eye normal with retinal detachment and phthisis and 
scarring of the cornea, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran has blindness of the left (no light perception), 
with corrected visual acuity of 20/25 in the right eye.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
blindness, left eye, right eye normal with retinal detachment 
and phthisis and scarring of the cornea have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.84a, Diagnostic Codes 6011-6070 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As previously defined by the courts, those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.

The October 2005 and March 2006 VCAA letters failed to 
provide the Veteran with notice that to substantiate the 
claim the evidence must demonstrate the effect that the 
worsening of his condition has on his employment and daily 
life.  Vazquez-Flores, supra.  The letters also failed to 
notify the Veteran that if an increase in disability was 
found, the disability rating would be assigned in accordance 
with the applicable diagnostic code.  Accordingly, the Board 
finds that VA has not provided adequate section 5103(a) 
notice to the Veteran, and such notice error is presumptively 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).  To overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must show 
that the purpose of the notice was not frustrated and that 
the error did not affect the essential fairness of the 
adjudication."  Sanders, 487 F.3d at 889.

A review of the evidence of record reveals that, in the May 
2006 statement of the case, regulations and Diagnostic Code 
criteria for rating the service-connected disability at issue 
were provided.  The Veteran was specifically notified of the 
evidence necessary to obtain a higher disability rating for 
the service-connected disability on appeal.  Furthermore, the 
VCAA notice letters that the Veteran received during this 
appeal, although not substantively adequate for section 
5103(a) purposes, did provide him with information of VA's 
responsibility to assist him in obtaining evidence and 
provide him with a medical examination if necessary, as well 
as how to contact VA with any questions she may have.  
Importantly, the Board notes that the Veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  In this 
regard, the Board observes that neither the Veteran nor his 
representative have claimed that the case contains any VCAA 
notice deficiencies.  The Veteran has submitted argument and 
evidence (including July 2006 RO hearing testimony) in 
support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating claim 
such that the essential fairness of the adjudication is not 
affected.  Sanders, supra.

In March 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claim, the Board notes that a 
VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Here, the Board finds that the defect with respect to the 
timing of the VCAA notice was harmless error. Although some 
elements of VCAA notice were first provided to the appellant 
after the initial adjudication, subsequent notice complied 
fully with the requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b) and Dingess/Hartman.  Moreover, the claim 
was readjudicated after such fully compliant notice was 
given, and a Supplemental Statement of the Case was provided 
in February 2007.  The Board finds that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and that not withstanding 
Pelegrini, deciding this appeal is not prejudicial to him.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran has undergone examinations that have addressed the 
matters presented by this appeal.  The Veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding. VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

By rating action in November 1966, service connection for 
left eye disability was established and a rating of 40 
percent was assigned, effective October 1966.  The 40 percent 
rating is protected at that level from any decrease under 38 
C.F.R. § 3.951(b).  The Veteran's claim for an increased 
rating for his service-connected left eye disability was 
received in September 2005.

The best distant vision obtainable after best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75.  
Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
a distance of three feet.  38 C.F.R. §§ 3.350(a)(4), 4.79.

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  A 50 percent evaluation 
will be assigned where there is blindness of one eye and 
corrected vision in the other eye to 20/70  38 C.F.R. § 
4.84a, Diagnostic Code 6069.  A 60 percent evaluation will be 
assigned where there is blindness one eye and corrected 
vision in the other eye to 20/100.  38 C.F.R. § 4.84a, 
Diagnostic Code 6069.

At his July 2006 RO hearing, the Veteran indicated (July 2006 
RO hearing transcript, page 4) that he had increasing 
difficulty with night vision and depth perception when 
driving, especially while parking.

The Veteran has undergone both private and VA eye 
examinations during the course of this appeal.  The Veteran's 
left eye has consistently demonstrated no near or distant 
light perception.  The Veteran's right eye corrected visual 
acuity has been shown to be 20/20 (September 2005, private 
examination), 20/25 near and 20/20 far (September 2005, VA 
examination), and 20/20 (July 2006, private examination).

Based on the foregoing, an evaluation in excess of 40 percent 
is not warranted for the veteran's left eye disability.  With 
light perception only in one eye (as is the case here), a 
rating in excess of 40 percent would require impairment of 
corrected visual acuity in the right eye of 20/70, which is 
greater impairment than that currently demonstrated, i.e. 
20/25.

The Board has considered other diagnostic codes to determine 
whether a higher evaluation may be assigned.  While a 
February 2001 private examiner discussed in general terms the 
possibility of left eye evisceration or enucleation in the 
future, the Veteran clearly retains both eyes, and Diagnostic 
Code 6065, which provides a higher rating for the anatomical 
loss of the eye, is not for application.

As for other Diagnostic Codes, the Board notes that right eye 
diplopia has not been shown, and the Veteran's right eye 
field was normal on the November 2005 VA examination.

The Board notes that VA amended the regulations relevant to 
rating disabilities of the eye during the course of this 
appeal.  See 73 Fed. Reg. 66,543 (November 10, 2008).  This 
amendment is effective December 10, 2008 and applies to all 
applications for benefits received by VA on or after that 
date.  The amendment does not apply in this case; however, 
the Veteran is free to submit a new claim for a compensable 
rating under the new criteria.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The Veteran's left eye disability has been 
evaluated under multiple, applicable diagnostic codes that 
have specifically contemplated the level of occupational 
impairment caused by that disability.  The evidence does not 
reflect that the Veteran's disability on appeal has caused 
marked interference with employment, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

A rating in excess of 40 percent for left eye disability is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


